DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of Group III, claims 8-10 and 12 in the reply filed on June 22, 2022 is acknowledged.  Claims 1-7, 11, and 13 have been withdrawn.  
It is noted that Applicant did not select between the species of B. breve MCC1274 and B. breve M-16V, as required by the Restriction Requirement of March 23, 2022.  However, upon further search and consideration, the species election is withdrawn, and the species of B. breve MCC1274 and B. breve M-16V in claims 9 and 12 are examined. 
Claims 8-10 and 12 are currently pending and under examination.

This application is a Continuation of U.S. Application No. 16/202274, filed November 28, 2018, now U.S. Patent No. 10,980,849, which is a Continuation of International Application No. PCT/JP2017/020173, filed May 31, 2017, and claims priority to Japanese Patent Application No. 2016-108944, filed May 31, 2016.

Claim Rejections - 35 USC § 112 and 35 USC § 101 

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 10 provides for the use of a pharmaceutical composition comprising B. breve and/or a cultured material comprising B. breve for the prevention, treatment, and/or improvement of symptoms or diseases as recited, but since the claim does not set forth any steps involved in the method, it is unclear what method Applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
Additionally, claim 10 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Claim 12 is included in this rejection, as this claim depends from above rejected claim 10, and fails to remedy the noted deficiencies.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to claims 8 and 10, these claims recite a method for “prevention, treatment, and/or improvement of symptoms or diseases resulting from a reduced brain function selected from the group consisting of dementia, depression, schizophrenia, delirium, amnesia, reduced ability to make decisions or judgements, or to think, cognitive decline, intellectual disability, and combinations thereof” (emphasis added).  This claim is indefinite, because it is unclear what further unrecited diseases are intended to be included or excluded in “diseases resulting from” the recited conditions.  For example, it is unclear what disease would result from a reduced ability to make decisions, and thus would be encompassed by the language of the claims as currently written.  
Further in claims 8 and 10, use of the phrase "and/or" twice in the claimed method is indefinite because it creates multiple alternatives and, thus, it is uncertain what is intended for the method for prevention, treatment, and/or improvement of symptoms or diseases, or the method of using a pharmaceutical composition.
Additionally with regard to claims 8 and 10, the term “reduced ability to make decisions or judgements, or to think” is a relative term which renders the claim indefinite. The term “reduced” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Likewise, the term “cognitive decline” in claims 8 and 10 is a relative term which renders the claim indefinite. The term “decline” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Additionally with regard to claims 8 and 10, the limitations of “reduced ability to make decisions or judgements, or to think, cognitive decline, and intellectual disability” are indefinite, because these are not conditions with a consistent, well-known definition, and Applicant has not provided a definition.  As such, it is unclear how one determines a subject suffering from these conditions, and how to determine if prevention, treatment, and/or improvement of symptoms or the disease itself is achieved. 
Claims 9 and 12 are included in this rejection, as these claims depend from above rejected claims, and fails to remedy the noted deficiencies.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morinaga Milk Industry Co., Ltd (IDS; WO 2011/114916, Published 2011 – Machine Translation provided by Examiner and referred to hereafter).
With regard to claims 8-10 and 12, Morinaga Milk Industry Co., Ltd teaches administration of Bifidobacterium breve MCC1274 and Bifidobacterium breve M-16V, including in a pharmaceutical composition, to a pregnant woman or infant (Abs.; p. 1, Para. 1, line 1-9), which is administration to a subject.  As the Bifidobacterium breve MCC1274 and Bifidobacterium breve M-16V, and the pharmaceutical composition containing Bifidobacterium breve MCC1274 and Bifidobacterium breve M-16V, cannot be separated from their properties, administration to a subject as taught by Morinaga Milk Industry Co., Ltd would necessarily provide for the intended use of prevention, treatment, and/or improvement of symptoms or diseases resulting from a reduced brain function selected from the group consisting of dementia, depression, schizophrenia, delirium, amnesia, reduced ability to make decisions or judgements, or to think, cognitive decline, intellectual disability, and combinations thereof.


Claims 8-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buck et al. (US 2012/0171165; Published 2012).
With regard to claims 8-10 and 12, Buck et al. teach a method of improving neurodegenerative diseases, including Alzheimer’s disease, which is a type of dementia, and Schizophrenia, by administration of Bifidobacterium breve, including Bifidobacterium breve M-16V, including in a pharmaceutical composition, to a subject in need thereof (Abs.; Para. 126, 152, 176, Table). 

Claims 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Mahony et al. (US 2010/0284979; Published 2010).
With regard to claims 8 and 10, O’Mahony et al. teach a method of treating depression and Alzheimer’s disease, which is a type of dementia, by administering to a subject in need thereof, a composition, including a pharmaceutical composition, comprising a probiotic including Bifidobacterium breve (Abs.; Para. 8).


Claims 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vitetta et al. (IDS; WO 2016/065419, Published May 6, 2016).
With regard to claims 8 and 10, Vitetta et al. teach a method of treating depression by administering to a subject in need thereof, a composition comprising a probiotic including Bifidobacterium breve (Abs.; Para. 10, 14, 18-19, 51-52), which is a pharmaceutical composition.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,980,849.  Although the claims at issue are not identical, they are not patentably distinct from each other because both encompass a method for prevention, treatment, and/or improvement of symptoms or diseases resulting from reduced brain function in a subject, comprising a step of administering a Bifidobacterium breve and/or a cultured material comprising Bifidobacterium breve to the subject, wherein said reduced brain function is a result of said subject having a condition selected from the group consisting of dementia, depression, schizophrenia, delirium, and combinations thereof, and wherein the Bifidobacterium breve is Bifidobacterium breve MCC1274 (FERM BP-11175) (Present claims: 8-10, 12; Cited patent claims: 1-4).
Claims 8-10 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 7, 11, and 12 of copending Application No. 16/299819 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both encompass a method of administration of Bifidobacterium breve, including Bifidobacterium breve MCC1274, including for administration for prevention, treatment, and/or improvement of symptoms or diseases resulting from a reduced brain function, including stress (Present claims: 8-10, 12; Reference application claims: 6, 7, 11, 12).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653